DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
Response to Arguments
Addition of new claims 23-25 has been acknowledged.
Amendment to claims 1, 8 and 15 has been acknowledged.
Applicant's arguments filed 1/29/2021 regarding independent claims 1, 8 and 15 have been fully considered but they are not persuasive. Amendment to independent claims has changed the scope of invention. The initial claims were drawn to a chirp modulation scheme for a radar system. The newly amended claims now include limitations drawn to other radar systems, their unique chirp codes for suppression of mutual interference. Claims 1, 8 and 15 are now rejected over Kumar Y. B. et al. (US 9,853,365 B2), in view of Davis et al. (US 2018/0252809 A1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8,11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2), in view of Davis et al. (US 2018/0252809 A1). 
Regarding Claim 1, Kumar Y. B. et al. (‘365) discloses “a method for operating a radar system [column 1 lines 40-51: methods and apparatus for dynamic programming of chirps in an FMCW radar system], the method comprising:
generating a chirp signal having a repeating pattern of chirps [column 2 line 62 – column 3 line 16: FIG. 5 illustrates some example chirp configurations that may be used. Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times]; [column 2 lines 45-55: As illustrated in FIG. 3, a synthesizer and timing engine in the radar front end of an FMCW radar system operate to generate the chirp signal to be transmitted. The timing engine generates control/configuration signals for chirps based on chirp parameter values stored in the chirp parameter registers and programs the synthesizer according to the desired chirp configurations], by accessing a chirp code stored by a manufacturer of in the radar system in one time programmable memory of the radar system and generating the repeating pattern of chirps based on the chirp code [Figure 6: chirp profile storage component 612, col 4 lines 33-65: a code storage used for generating the code patterns ….Kumar explicitly recites using a register to store chirp patterns which are then moved into respective buffers for chirp generation by chirp processor 602],” 
wherein each chirp in the repeating pattern of chirps having a base frequency, a chirp bandwidth, and a chirp duration [column 2 lines 56-61: Figure , 
wherein the repeating pattern of chirps includes at least two chirps that differ from each other in at least one of base frequency, chirp bandwidth, and chirp duration [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution],
the chirp code is a digital code that specifies the base frequency, the chirp bandwidth, and the chirp duration of each chirp of the pattern of chirps [Kumar inherently teaches digitized storage of the base frequency, the chirp bandwidth, and the chirp duration of each chirp values.  Kumar teaches storing parameters in the registers of a DSP and moving the stored data to buffers as need for processing by the DSP];
transmitting a radar signal according to the chirp signal [column 2 lines 34-44: as illustrated in FIGS. 1 and 2, in an FMCW radar system, frequency ramps (also referred to as chirps) are transmitted via a transmit antenna];                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            
receiving radio frequency energy that includes a reflected portion of the radar signal [column 2 lines 34-44: composite radio frequency (RF) signals reflected from the scene in front of the radar are received by a receive antenna].”
Kumar Y. B. et al. (‘365)/Crouch et al. (‘558) does not explicitly disclose “selecting for processing from the received radio frequency energy a signal that matches the repeating pattern of chirps of the chirp signal; and wherein other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems”.                                                                                                                                                                                                                                                                                   
Davis et al. (‘809) further teaches “selecting for processing from the received radio frequency energy a signal that matches the repeating pattern of chirps of the chirp signal; and wherein other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems [paragraph 55: FIG. 11c illustrates exemplary digital processing circuitry of the receiver…additional interference can be cancelled in a digital interference canceller…this can remove interference from near targets…interference from other radar systems, such as an FMCW system, can also be incorporated (such as FMCW/Tone Canceller) into the digital processing…the resulting information is stored in a buffer…the signal is processed by correlating with a correlator, with delayed versions of the code from the code generator…the samples of the output of the correlator or matched filter are stored in memory as radar data cubes (RDC), such as RDC1…the correlation values for different delays, different receivers, and different times are stored in the radar data cube]; [paragraph 59: The digital front end will, besides providing interference mitigation, perform correlations with the spreading codes of different transmitters].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365) to selecting for processing from the received radio frequency energy a signal that matches the repeating pattern of chirps of the chirp signal; and wherein other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems”, as taught by Davis et al. (‘809) for further improving interference cancellation [Davis et al. (‘809) – Abstract].
Regarding Claim 4, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. Kumar Y. B. et al. (‘365) further discloses “the repeating pattern of chirps includes at least two chirps that have different chirp bandwidths [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution]”.
Regarding independent claim 8, which is a corresponding system claim of independent method claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention as shown above for claim 1.
Regarding independent claim 11, which is a corresponding system claim of method claim 4, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention as shown above for claim 4.
Regarding Independent claim 15, Kumar Y. B. et al. (‘365) discloses “a packaged device for a radar system [column 3 lines 37-56: the radar front end 604 , the packaged device comprising: 
a waveform generator configured to generate a chirp signal having a repeating pattern of chirps [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times]; [column 2 lines 45-55: As illustrated in FIG. 3, a synthesizer and timing engine in the radar front end of an FMCW radar system operate to generate the chirp signal to be transmitted. The timing engine generates control/configuration signals for chirps based on chirp parameter values stored in the chirp parameter registers and programs the synthesizer according to the desired chirp configurations] by accessing a chirp code stored by a manufacturer of in the radar system in one time programmable memory of the radar system and generating the repeating pattern of chirps based on the chirp code [Figure 6: chirp profile storage component 612, col 4 lines 33-65: a code storage used for generating the code patterns ….Kumar explicitly recites using a register to store chirp patterns which are then moved into respective buffers for chirp generation by chirp processor 602], 
each chirp in the repeating pattern of chirps having a base frequency, a chirp bandwidth, and chirp length [column 2 lines 56-61: Figure 4chirp start frequency, bandwidth, chirp start time with chirp slope, which defines chirp duration],
wherein the repeating pattern of chirps includes at least two chirps that differ from each other in at least one of base frequency, chirp bandwidth, and chirp length [column 2 line 62 – column 3 line 16: FIG. 5 illustrates some example wherein the chirp code is a digital code that specifies the base frequency, the chirp bandwidth, and the chirp duration of each chirp of the pattern of chirps [Kumar inherently teaches digitized storage of the base frequency, the chirp bandwidth, and the chirp duration of each chirp values.  Kumar teaches storing parameters in the registers of a DSP and moving the stored data to buffers as need for processing by the DSP]; 
transmitter circuitry configured to transmit a radar signal according to the chirp signal [column 2 lines 34-44: as illustrated in FIGS. 1 and 2, in an FMCW radar system, frequency ramps (also referred to as chirps) are transmitted via a transmit antenna]; and 
receiver circuitry configured to receive radio frequency energy that includes a reflected portion of the radar signal [column 2 lines 34-44: composite radio frequency (RF) signals reflected from the scene in front of the radar are received by a receive antenna].”
Kumar Y. B. et al. (‘365) does not explicitly disclose “other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems”.                                                                                                                                                                                                                                                                                   
other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems [paragraph 55: FIG. 11c illustrates exemplary digital processing circuitry of the receiver…additional interference can be cancelled in a digital interference canceller…this can remove interference from near targets…interference from other radar systems, such as an FMCW system, can also be incorporated (such as FMCW/Tone Canceller) into the digital processing…the resulting information is stored in a buffer…the signal is processed by correlating with a correlator, with delayed versions of the code from the code generator…the samples of the output of the correlator or matched filter are stored in memory as radar data cubes (RDC), such as RDC1…the correlation values for different delays, different receivers, and different times are stored in the radar data cube]; [paragraph 59: The digital front end will, besides providing interference mitigation, perform correlations with the spreading codes of different transmitters].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365) to have “other radar systems in a communication range with the radar system transmit a respective pattern of chirps, the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems”
Regarding Claim 19, which is dependent on independent claim 15, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. Kumar Y. B. et al. (‘365) further anticipates “the repeating pattern of chirps includes at least two chirps that have different base frequencies or at least two chirps that have different chirp bandwidths [column 2 line 62 – column 3 line 16: FIG. 5 illustrates some example chirp configurations that may be used. Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution].”

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), and further in view of Hung et al. (US 2017/0219689 A1).
Regarding Claim 2, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern.”
Hung et al. (‘689) teaches “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern [Figure 2 top portion].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern”, as taught by Hung et al. (‘689) for easier correlation with the received signal.
Regarding claim 9, which is a corresponding system claim of method claim 2, Kumar Y. B. et al. (‘365)/Shabtay et al. (‘071)/Crouch et al. (‘558)/ Davis et al. (‘809) discloses all the claimed invention as shown above for claim 2.

Claims 3, 5, 10 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2) / Davis et al. (US 2018/0252809 A1), and further in view of Hesse et al. (US 2018/0031688 A1).
Regarding Claim 3, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “the repeating pattern of chirps includes at least two chirps that have different base frequencies.”
Hesse et al. (‘688) teaches “the repeating pattern of chirps includes at least two chirps that have different base frequencies [Figure 1: Chirp 1 base frequency FA,1… chirp 2 base frequency FA,2].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809)  to have “the repeating pattern of chirps includes at least two chirps that have different base frequencies”, as taught by Hesse et al. (‘688) for 
Regarding Claim 5, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. Kumar Y. B. et al. (‘365) further discloses “at least two chirps that have different chirp bandwidths [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution].”
Kumar Y. B. et al. (‘365) shows in Figure 2, two chirps with different base frequency. However, Kumar Y. B. et al. (‘365) does not explicitly disclose “the repeating pattern of chirps includes at least two chirps that have different base frequencies.”
Hesse et al. (‘688) teaches “the repeating pattern of chirps includes at least two chirps that have different base frequencies [Figure 1: Chirp 1 base frequency FA,1… chirp 2 base frequency FA,2].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “the repeating pattern of chirps includes at least two chirps that have different base frequencies”, as taught by Hesse et al. (‘688) for 
Regarding claim 10, which is a corresponding system claim of method claim 3, Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Hesse et al. (‘688) discloses all the claimed invention as shown above for claim 3.
Regarding claim 12, which is a corresponding system claim of method claim 5, Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Hesse et al. (‘688)  discloses all the claimed invention as shown above for claim 5.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/ Davis et al. (US 2018/0252809 A1), and further in view of Gatt (US 2006/0227316 A1).
Regarding Claim 17, which is dependent on independent claim 15, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention.  Kumar Y. B. et al. (‘365) discloses “the packaged device [column 3 lines 37-56: the radar front end 604 may be implemented as a single integrated chip]; [column 8 lines 13-16: the radar front end, the chirp processing unit, and the processing unit are integrated in a single chip].”
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “selects from the received radio frequency energy, a signal that matches the repeating pattern of chirps of the chirp signal.”                                                                                                                                                                                                                                                                                    
selects from the received radio frequency energy, a signal that matches the repeating pattern of chirps of the chirp signal [paragraph 8: uses a receiver that correlates received signal patterns with the transmitted code pattern. The correlation match indicates target range]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “selects from the received radio frequency energy, a signal that matches the repeating pattern of chirps of the chirp signal”, as taught by Gatt (‘316) for the purpose of measuring range to a target at many points and with variable resolution [Gatt (‘316) – paragraph 2].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), and further in view of Hung et al. (US 2017/0219689 A1).
Regarding Claim 18, which is dependent on independent claim 15, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern.”
Hung et al. (‘689) teaches “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern [Figure 2 top portion].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern”, as taught by Hung et al. (‘689) for easier correlation with the received signal.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), in view of Hung et al. (US 2017/0219689 A1), and further in view of Hesse et al. (US 2018/0031688 A1).
Regarding Claim 6, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. Kumar Y. B. et al. (‘365) further discloses “at least two chirps that have different chirp bandwidths [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution].”
Kumar Y. B. et al. (‘365) shows in Figure 2, two chirps with different base frequency. However, Kumar Y. B. et al. (‘365) does not explicitly disclose “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern.”
Hung et al. (‘689) further teaches “the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern [Figure 2 top portion].”
the repeating pattern of chirps comprises a fixed number of chirps in each repeating pattern”, as taught by Hung et al. (‘689) for easier correlation with the received signal.
Kumar Y. B. et al. (‘365)/Hung et al. (‘689) does not explicitly disclose “the repeating pattern of chirps includes at least two chirps that have different base frequencies.”
Hesse et al. (‘688) further teaches “the repeating pattern of chirps includes at least two chirps that have different base frequencies [Figure 1: Chirp 1 base frequency FA,1… chirp 2 base frequency FA,2].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Hung et al. (‘689) to have “the repeating pattern of chirps includes at least two chirps that have different base frequencies”, as taught by Hesse et al. (‘688) for the purpose of operating a radar device that enables affordable operation and manufacture, even for chirps with a high gradient, and can ensure that the frequency response curve is highly linear, enabling increased quality of target detection [Hesse et al. (‘688) – paragraph 7].
Regarding claim 13, which is a corresponding system claim of method claim 6, Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Hung et al. (‘689)/Hung et al. (‘689)/Hesse et al. (‘688) discloses all the claimed invention as shown above for claim 6.

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), and further in view of Hesse et al. (US 2018/0031688 A1).
Regarding Claim 20, which is dependent on independent claim 15, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. Kumar Y. B. et al. (‘365) further discloses “the repeating pattern of chirps includes at least two chirps that have different chirp bandwidths [column 2 line 62 – column 3 line 16: FIG. 5: Chirp configuration 1 illustrates a typical chirp at a bandwidth B1 that may be repeated multiple times to capture distance, velocity and angle of arrival of objects. Chirp configuration 2 illustrates a chirp with a higher bandwidth B2 than configuration 1, which provides higher accuracy for detecting closer objects at higher range resolution]].”
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “the repeating pattern of chirps includes at least two chirps that have different base frequencies.”
Hesse et al. (‘688) teaches “the repeating pattern of chirps includes at least two chirps that have different base frequencies [Figure 1: Chirp 1 base frequency FA,1… chirp 2 base frequency FA,2].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “the repeating pattern of chirps includes at least two chirps that have different base frequencies”, as taught by Hesse et al. (‘688) for the purpose of operating a radar device that enables affordable operation and manufacture, even for chirps with a high gradient, and can ensure that the frequency .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), and further in view of Redding et al. (US 2014/0370879 A1).
Regarding Claim 21, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “receiving the chirp code via an update process over a wireless connection.”
Redding et al. (‘879) teaches “receiving the chirp code via an update process over a wireless connection [paragraph 400: a central server to transmit a message with configuration data… operations for transmitting configuration data (e.g., instructions, scripts, commands, etc.) that may be delivered via the proximity broadcast receiver to the target device associated with a nearby wireless identity transmitter… the configuration data may include updated code].”
Examiner’s Note: Redding et al. (‘879) describes in paragraph 242: the wireless identity transmitter may broadcast a message…the broadcast message may be chirp message.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “receiving the chirp code via an update process over a wireless connection”, as taught by Redding et al. (‘879) for periodically  (‘879) – paragraph 4].
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1), and further in view of Villeval et al. (US 2018/0113191 A1).
Regarding Claim 23, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “a pool of patterns comprises patterns of chirps which are each different from each other, wherein the pattern of chirps based on the chirp code and each one of the pattern of chirps transmitted by the other radar systems are selected from the patterns of chirps in the pool, and wherein a number of the chirp patterns in the pool is based on a likelihood that the selected patterns of chirps transmitted by the other radar systems do not interfere with the selected pattern of chirps based on the chirp code.”
Villeval et al. (‘191) teaches “a pool of patterns comprises patterns of chirps which are each different from each other, wherein the pattern of chirps based on the chirp code and each one of the pattern of chirps transmitted by the other radar systems are selected from the patterns of chirps in the pool, and wherein a number of the chirp patterns in the pool is based on a likelihood that the selected patterns of chirps transmitted by the other radar systems do not interfere with the selected pattern of chirps based on the chirp code [paragraph 12: mitigation of interference from other radar systems and cooperative operation require a given radar 100 are adjusted to mitigate interference. In addition, knowledge of the parameters of the other radar systems 100 is used to enhance detection and tracking by a given radar system 100. That is, in addition to reflections resulting from transmission by a given radar system 100, reflections resulting from transmission by another radar system 100 can also be processed based on knowing the parameters]; [paragraph 14: the chirps emitted by each of the transmit elements can be coded to distinguish them]; [paragraph 17: Estimating parameters of the other radars, at block 330, includes estimate bandwidth, slope of the frequency modulation, carrier frequency, and coding scheme]; [paragraph 18: Once the other radars in the vicinity that are transmitting and whose resulting reflections are received by the radar system 100 have been identified and the parameters estimated, the information is used for interference mitigation at block 340. According to one exemplary embodiment, a clean band of frequencies are selected for transmissions 115 to avoid bandwidths that are estimated as being used by the other radars. When the entire bandwidth is in use by other radars, a different slope can be used for frequency modulation according to another embodiment].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “a pool of patterns comprises patterns of chirps which are each different from each other, wherein the pattern of chirps based on the chirp code and each one of the pattern of chirps transmitted by the other radar systems are selected from the patterns of chirps in the pool, and wherein a number of the chirp patterns in the pool is based on a likelihood that the selected patterns of chirps transmitted by the other radar systems do not interfere with the selected pattern of chirps based on the chirp code”, as taught by Villeval et al. (‘191) for enhanced interference mitigation.
Regarding Claim 25, which is dependent on independent claim 1, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809) does not explicitly disclose “the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems comprises one or more of the base frequency, the chirp bandwidth, and the chirp duration of the pattern of chirps based on the chirp code being different from a base frequency, chirp bandwidth, and chirp duration of each one of the pattern of chirps transmitted by the other radar systems.”
Villeval et al. (‘191) teaches “the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems comprises one or more of the base frequency, the chirp bandwidth, and the chirp duration of the pattern of chirps based on the chirp code being different from a base frequency, chirp bandwidth, and chirp duration of each one of the pattern of chirps transmitted by the other radar systems [paragraph 12: mitigation of interference from other radar systems and cooperative 100 are adjusted to mitigate interference. In addition, knowledge of the parameters of the other radar systems 100 is used to enhance detection and tracking by a given radar system 100. That is, in addition to reflections resulting from transmission by a given radar system 100, reflections resulting from transmission by another radar system 100 can also be processed based on knowing the parameters]; [paragraph 14: the chirps emitted by each of the transmit elements can be coded to distinguish them]; [paragraph 17: Estimating parameters of the other radars, at block 330, includes estimate bandwidth, slope of the frequency modulation, carrier frequency, and coding scheme]; [paragraph 18: Once the other radars in the vicinity that are transmitting and whose resulting reflections are received by the radar system 100 have been identified and the parameters estimated, the information is used for interference mitigation at block 340. According to one exemplary embodiment, a clean band of frequencies are selected for transmissions 115 to avoid bandwidths that are estimated as being used by the other radars. When the entire bandwidth is in use by other radars, a different slope can be used for frequency modulation according to another embodiment].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “the pattern of chirps based on the chirp code being different from each one of the pattern of chirps transmitted by the other radar systems comprises one or more of the base frequency, the chirp bandwidth, and the chirp duration of the pattern of chirps based on the chirp code being different from a base frequency, chirp bandwidth, and chirp duration of each one of the pattern of chirps transmitted by the other radar systems”, as taught by Villeval et al. (‘191) for enhanced interference mitigation.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar Y. B. et al. (US 9,853,365 B2)/Davis et al. (US 2018/0252809 A1)/Villeval et al. (US 2018/0113191 A1), and further in view of Matsumoto et al. (US 2017/0082744 A1).
Regarding Claim 24, which is dependent on dependent claim 23, Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Villeval et al. (‘191) discloses all the claimed invention. 
However, Kumar Y. B. et al. (‘365)/Davis et al. (‘809)/Villeval et al. (‘191) does not explicitly disclose “a first pattern of chirps in the pool comprises a first chirp and second chirp with a first wait time between the first chirp and the second chirp and a second pattern of chirps in the pool comprises a third chirp and a fourth chirp with a second wait time between the third chirp and the fourth chirp; and wherein the first wait time and second wait time are different.”
Matsumoto et al. (‘744) teaches “a first pattern of chirps in the pool comprises a first chirp and second chirp with a first wait time between the first chirp and the second chirp and a second pattern of chirps in the pool comprises a third chirp and a fourth chirp with a second wait time between the third chirp and the fourth chirp; and wherein the first wait time and second wait time are different [paragraph 108: patterns shown in Figure 18 (a) and 18(b) has different wait times].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kumar Y. B. et al. (‘365)/Davis et al. (‘809) to have “a first pattern of chirps in the pool comprises a first chirp and second chirp with a first wait time between the first chirp and the second chirp and a second pattern of chirps in the pool comprises a third chirp and a fourth chirp with a second wait time between the third chirp and the fourth chirp; and wherein the first wait time and second wait time are different”, as taught by Matsumoto et al. (‘744) for enhanced interference mitigation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shabtay et al. (US 2010/0234071 A1) describes that the VCS also comprises persistent storage 108 (e.g., ROM magnetic hard disk)…persistent storage 108 also stores applications executable by processor 102 including related data files used by those applications to allow the VCS to perform its intended functions…applications include for example, code and any related hardware 122 to implement the macro cell link, code and any related hardware 124 to implement a dumb repeater, code and any related hardware 126 to implement a smart repeater (paragraph 92).
Crouch et al. (US 2019/0011558 A1) describes that the frequency, phase or amplitude of the interference pattern, or some combination, is recorded by acquisition system 240 for each detector at multiple times during the signal duration D…The 
Bialer et al. (US 2018/0113192 A1) discloses chirp modulation via chirp slope switching.
Valentine et al. (US 2016/0103204 A1) discloses high probability of intercept radar detector.
Szajnowski (US 2011/0122014 A1) discloses object detection with multiple frequency chirps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648